DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final office action on the merits on patent application 16/380785, attorney docket 108P000571US.A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/21 has been entered.  Application claims foreign priority to Korean application 10-2018-0043806, and is assigned an effective filing date of 4/16/2018. Applicant is Semes Co. LTD.  Claims 13-18 are withdrawn from further consideration.
Claims 1-12 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant's arguments filed 4/19/21 have been fully considered but they are not persuasive.
Applicant argues that the suggested combination does not make obvious that the second contamination prevention liquid layer contains less amount of the processing liquid than the first. Examiner disagrees.  The solvent of Kometani is used to dissolve the process liquid, and the combination teaches an identical method forming a two or 3 .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a process fluid that is different from the contamination prevention fluid as described in the specification.  Examiner suggests differentiating the fluids by adding crosshatching to one or the other in figures 9-12, and adding a numbered leader that points to the process fluid. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recite that the process liquid (in its entirety) is sucked back into the discharge passage, but appears subsequently in the contamination prevention liquid layers.  There is not a method step or description of how the process liquid moves into 
Claims 1-12 are rejected under 35 U.S.C. 112(a)  because the specification, while being enabling for photoresist as a process liquid, does not reasonably provide enablement for all combinations of processing liquids and contamination prevention liquids.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. Applicant describes only photoresist in his specification, but attempts to claim every processing liquid used in substrate processing that are dispensed through a nozzle, regardless of viscosity or volatility. One skilled would not be able determine without excessive experimentation which fluids and fluid combinations will work.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 1 and 6 recite, “wherein the first contamination prevention liquid layer and the second contamination prevention liquid layer are provided with different liquid from the processing liquid.” This is indefinite because it is not clear how the processing liquid 
Claims 1 and 6 recite “wherein the processing liquid is provided to be dissolved by the first contamination prevention liquid layer and the second contamination prevention liquid layer” This is indefinite because it is not clear how the processing liquid can provide to be dissolved. Liquids cannot be dissolved, only diluted. 
In addition, this clause is not further limiting because it does not recites a required process step, only that the process liquid is provided, which is recited earlier in the claims.  The limitation is passive, and appears to be a translation from another language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kometani et al. (U.S. 20100051059).

As for claim 1,
Kometani teaches a method for processing a substrate, the method comprising: 
processing the substrate by dispensing a processing liquid (resist liquid) onto the substrate (wafer) through a nozzle (4A) having a discharge passage formed therein (passage filled with resist R shown in figure 9a) ([0097]).  
a storage process of storing the nozzle (figs 9a-9e; [0094, 0101]), with the processing liquid sucked back into the discharge passage (fig 9. [0094]) after the process of processing the substrate ([0101]), 
wherein in the storage process (nozzles are on standby [0094]), the nozzle is stored, with a first gas layer (A), a first contamination prevention liquid layer (T), a 
the first contamination prevention liquid layer is a different liquid from the processing liquid (it is a solvent [0025, 0094]), 
wherein the processing liquid is provided to be dissolved by the first contamination prevention liquid layer and the second contamination prevention liquid layer (solvents both wash away and isolate the process resist, so the process liquid is provided to be dissolved [0021, 0024, 0046].) 
and wherein the second contamination prevention liquid layer contains less amount of the processing liquid than that the first contamination prevention liquid layer does. (It is inherent if the first and second layer dissolve residue on the inner sidewalls of the nozzle, that the first layer will be more saturated because it has a longer dwell time so will dissolve more of the residue, if it does not dissolve all of it.  Because the applicant does not teach any additional limitations to the suck-back steps, the process is the same, so the amounts of dissolved liquids must be the same.)
Kometani does not teach a second contamination prevention liquid layer sequentially formed in the discharge passage, or that the second contamination prevention liquid is different from the process liquid or that after the storage process is performed, the first contamination prevention liquid layer is not exposed to air outside the nozzle
However, adding a second contamination prevention layer into the nozzle below the second air space would have been a duplication of the process of Kometani, and would produce an identical useful layer, and applicant has not shown an unexpected St. Regis Paper Co. v. Bermis Co., 193 USPQ8.
Because the step of adding an additional layer of solvent is an obvious variation, the resultant arrangement of two layers of solvent and two air gaps would inherently prevent the first layer of solvent from exposure to the air outside the nozzle because the second layer would isolate it.

As for claim 2, 
Kometani makes obvious the method of claim 1, but does not teach a third gas layer is additionally formed between the second contamination prevention liquid layer and an end of the nozzle.
However, adding a third layer would have been a duplication of the process of Kometani to produce an identical useful layer as 130. Therefore, it would have been obvious to one skilled in the art at the invention was made to repeat the process to form a third gas layer to prevent the second solvent layer from leaking out. [0064]. It has been held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8.

As for claim 3, 


As for claim 4, 
Kometani makes obvious the method of claim 3, and Kometani teaches that the first gas layer and the second gas layer are air layers. ([0018-20]).

As for claim 5, 
Kometani makes obvious the method of claim 3, and Kometani teaches using thinner layers (TL) for contamination prevention layers ([0094]).

As for claim 6, 
Kometani teaches a method for processing a substrate, the method comprising: 
a step of processing the substrate by dispensing a processing liquid (resist liquid) onto the substrate (wafer) through a nozzle (4A) after the process of processing the substrate ([00093-0094]); 
a first gas layer forming step of forming a first gas layer  (A) in an end of a discharge passage of the nozzle (64) by sucking back the processing liquid (R,)  in the discharge passage of the nozzle (fig 9c. [0093]); 
a first liquid layer forming step of forming a first contamination prevention liquid layer ((T)) in the discharge passage of the nozzle by pulling a first contamination prevention liquid into the discharge passage of the nozzle from the outside by applying 
a second gas layer forming step of forming a second gas layer (A) in the discharge passage of the nozzle by applying a suction force to the passage of the nozzle, after the first liquid layer forming step (fig 9e, [0094]).
 is the first contamination prevention liquid layer is a different liquid from the processing liquid (a low volatility solvent [0025], and a resist processing liquid [0076]).
wherein the processing liquid is provided to be dissolved by the first contamination prevention liquid layer and the second contamination prevention liquid layer (solvents both wash away and isolate the process resist, so the process liquid is provided to be dissolved [0021, 0024, 0046].) 
and wherein the second contamination prevention liquid layer contains less amount of the processing liquid than that the first contamination prevention liquid layer does. (It is inherent if the first and second layer dissolve residue on the inner sidewalls of the nozzle, that the first layer will be more saturated because it has a longer dwell time so will dissolve more of the residue, if it does not dissolve all of it.  Because the applicant does not teach any additional limitations to the suck-back steps, the process is the same, so the amounts of dissolved liquids must be the same.)
Kometani does not teach a second liquid layer forming step of forming a second contamination prevention liquid layer in the discharge passage of the nozzle by pulling a second contamination prevention liquid into the discharge passage of the nozzle from the outside by applying a suction force to the discharge passage of the nozzle, after the 
However, adding a step of forming a second solvent layer would have been a duplication of the process of Kometani to produce an identical useful layer, and applicant has not shown an unexpected result of the additional layer. Therefore, it would have been obvious to one skilled in the art at the invention was made to repeat the process to form a second solvent layer for additional drying prevention.  [0054]. It has been held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8.
Because the step of adding an additional layer of solvent is an obvious variation, the resultant arrangement of two layers of solvent and two air gaps would inherently prevent the first layer of solvent from exposure to the air outside the nozzle because the second layer would isolate it.

As for claim 7,
 Kometani makes obvious the method of claim 6, but does not teach that the method further comprises: a third gas layer forming step of forming a third gas layer in the discharge passage of the nozzle by applying a suction force to the passage of the nozzle, after the second liquid layer forming step.
However, forming a third gas layer using the same method as the first layer would have been a duplication of the process of Kometani to produce an identical useful layer as 130. Therefore, it would have been obvious to one skilled in the art at the St. Regis Paper Co. v. Bermis Co., 193 USPQ8.

As for claim 8,
Kometani makes obvious the method of claim 6, and teaches that the processing liquid is photoresist. ([0025]).

As for claim 9,
Kometani makes obvious the method of claim 8, and teaches that the first gas layer and the second gas layer are air. ([0018-20).

As for claim 10,
Kometani makes obvious the method of claim 6,
Kometani teaches using thinner layers (TL) for contamination prevention layers ([0094]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kometani in view of Kinoshita et al. (U.S. 2010/0098869).

As for claim 11, 
Kometani makes obvious the method of claim 6, 

However, Kinoshita teaches that each of the first liquid layer forming step and the second liquid layer forming step is performed with a predetermined level of liquid in a home port in which the nozzle stands by and a discharge end of the nozzle submerged in the liquid, (Kinoshita fills solvent to the level of the overflow port show at the arrow in figure 4C) and 
wherein each of the first gas layer forming step and the second gas layer forming step is performed, with the discharge end of the nozzle located above a surface of the liquid in the home port in which the nozzle stands by (described in [0061])
It would have been obvious to one skilled in the art at the effective filing date of this application to use the method steps of Kinoshita in the process of Kometani because Kinoshita allows all the nozzle fill and clear operations to be monitored by a camera. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kometani in view of Kinoshita and in further view of McLoughlin et al. (6,348,098).

As for claim 12,
Kometani in view of Kinoshita makes obvious the method of claim 11. 
The combination does not teaches that the first gas layer-forming step is performed in a processing space in which the processing liquid is dispensed onto the substrate to process the substrate.
However, McLoughlin teaches forming a first gas layer by suck-back at the conclusion of the resist dispense, while the nozzle is still over the wafer being treated.  McLoughlin [co 1 ln 1-33]. 
It would have been obvious to one skilled in the art at the effective filing date of this application to perform the first suck-back process over the substrate because it would prevent drips of resist on the wafer or under the path to the homeport, which would require cleaning and create contamination and reliability issues. McLoughlin [co1 ln 29]. McLoughlin notes that the suck-back can be used to reduce drying in the nozzle, which is the problem addressed by Kometani, as well as reduce dripping on the wafer.  Kometani purges a small amount of resist in the storage cup before forming the initial gas layer [0093].  The combination with Mcloughlin would have eliminated the resist wasted during the purge. One skilled in the art would have combined these elements with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A BODNAR/Examiner, Art Unit 2893